Title: To George Washington from Edmund Randolph, 6 July 1795
From: Randolph, Edmund
To: Washington, George


          
            July 6. 1795.
          
          E. Randolph has the honor of returning to the President his letter to Mr Johnson with a few pencilled suggestions. The letter from Messrs Scott and Thornton to the President on the 20. April 1795. does not seem to E.R. to be one, which Mr Johnson can require; because it is not an act of the board, directing one thing or another to be done; it is only a comment upon the transaction

in general. A court of equity would not draw such a paper from their possession; if it has any connection with the dispute, it will naturally come forth in their answer or they may suppress it. But it is certain, that, unless the President means to communicate to Mr Johnson all the observations and asperities, which they utter against him, this letter is not properly communicable to him by the President’s order. At the same time, if they choose to do so, there could be no objection to it. Perhaps, however, it may not be amiss to say to Mr Johnson in addition to the letter now going to him; that altho’ the President does not hold himself at liberty to dictate to the commissioners to give to him a copy of the letter of the 20th April 1795, yet that he (the President) has determined not to come to any conclusion, or to form any prejudice on either side, until the matter shall be heard in court.
          Quære, if the letter of the 20th of April 1795 be one of those papers, which the President supposed he had returned to the commissioners, and informed Mr Carroll of? E.R. concludes, that it is not. But if it be so, ought not something to be said to Mr Carroll, to correct the mistake—A memorandum is sent to Mr Taylor for the copy which the President calls for.
        